Citation Nr: 1113130	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-31 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right hip disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  A right shoulder or right hip disability was not present in service or until many years thereafter, and there is no credible or competent evidence that any current claimed disability is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disability due to disease or injury which was incurred in or aggravated by service, nor may any arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

2.  The Veteran does not have a right hip disability due to disease or injury which was incurred in or aggravated by service, nor may any arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was scheduled for a hearing before a traveling member of the Board, most recently in February 2009, but canceled the hearing and indicated that he wanted his appeal proceed without a hearing.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background & Analysis

The Veteran contends that he injured his right shoulder and right hip at the same time that he sustained a fragment wound to the head during combat action in Vietnam, and believes that his current shoulder and hip problems are related to service.  The Veteran stated that he did not report the injury or seek medical treatment for his shoulder or hip problems in service, and did not seek treatment from the VA since his discharge because he had "blue chip" medical coverage through his employer for 33 years beginning immediately after service.  

The Veteran's service treatment records were completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any right shoulder or right hip problems in service, and no pertinent abnormalities were noted on his separation examination in August 1969.  The service records showed that the Veteran was hospitalized for penetrating fragment wounds to scalp received during combat action on May 7, 1968.  The wounds were debrided and closed at an evacuation hospital, and the Veteran was transferred to convalescence center for four days before being returned to full duty on May 14, 1968.  

The Veteran made no mention of any right shoulder or right hip problems on his original application for VA compensation benefits received in October 1969, or when examined by VA in May 1970.  

The first evidence of any reported right shoulder problem was on a private treatment record, dated in March 2001.  The diagnosis at that time was possible benign bursitis of the right shoulder.  The first report of any right hip problems was with the filing of this claim in June 2004.  

VA medical records showed the Veteran was first evaluated for right shoulder pain in December 2004.  X-ray studies at that time revealed no significant abnormalities.  The diagnosis on VA treatment record in January 2005 was degenerative joint disease of the right shoulder with AC joint arthritis.  

When examined by VA in October 2007, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported that he injured his right hip and shoulder when he was smashed into a pole at Cam Rahn Bay, Vietnam.  X-ray studies of the right shoulder and right hip showed no fractures, dislocations or bony lesions.  The diagnoses included internal derangement of the right shoulder and osteoarthritic progressive changes of the right hip.  The examiner opined that it was less likely than not that the Veteran's right shoulder and right hip disabilities were related to or caused by military service.  

In October 2008, the Veteran submitted a private medical evaluation report conducted in September 2008.  The report included a description of the Veteran's complaints, medical history and findings on examination.  The clinical and diagnostic findings on examination were not significantly different from the other medical reports of record, and showed osteoarthritic changes in the Veteran's right shoulder and right hip.  The diagnoses included shoulder and hip pain.  The examining physician did not offer any assessment or opinion as to the etiology or date of onset of the Veteran's right shoulder or right hip disabilities.  

At this point, the Board notes that the September 2008 private medical report was submitted by the Veteran in October 2008, at which time, he indicated that he wanted the report to be of record for his upcoming personal hearing.  The Veteran was scheduled for a Travel Board hearing in November 2008, but cancelled and, at his request, was rescheduled for a hearing in February 2009.  However, prior to the hearing date, the Veteran notified VA that he wanted to cancel the hearing and did not want to reschedule.  Thereafter, and without promulgation of a supplemental statement of the case (SSOC) addressing the September 2008 private medical evaluation, the RO forwarded the claims file to the Board for appellate consideration.  

The Board notes VA regulations provide that when evidence is received by the RO after a statement of the case (SOC) or SSOC has been promulgated, but before the case has been transferred to the Board, another SSOC will be furnished to the Veteran and his or her representative, unless the additional evidence received duplicates the evidence previously of record which was discussed in the SOC or a prior SSOC.  See 38 C.F.R. §§ 19.37 and 19.31.  In this regard, the Board finds that the September 2008 private examination report did not include any additional information or pertinent evidence which was not already of record and considered by the RO in the SOC and prior SSOC.  Therefore, the Board finds that no useful purpose would be served by remanding the appeal to the RO for the promulgation of another SSOC.  Id.  

Turning to the merits of the claim, while the Veteran is competent to provide evidence of his experiences and visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

With respect to the Veteran's assertion that he injured his right shoulder and hip during combat action, the Board has considered application of the provisions of 38 U.S.C.A. § 1154 on the basis that he was a combat veteran.  Specifically, VA regulations provide that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, it should be noted that § 1154, does not mandate that any combat veteran will be granted service connection for any disability claimed as having been incurred during service.  Rather, it allows for consideration of lay evidence to establish that a particular disease or injury occurred during service.  The Veteran must still provide evidence of a current disability and evidence establishing a nexus between the claimed disability and service.  

Here, assuming a combat injury, the Veteran has not provided any competent medical evidence establishing a causal link or nexus between his current right shoulder or right hip disability and service.  Moreover, the Veteran was examined by VA in October 2007 to determine whether his current right shoulder and/or right hip disabilities were related to the reported injury in service.  After review of the all the evidence of record and an examination, the VA physician opined that it was unlikely that his current disabilities were related to the reported events in service.  

Furthermore, the Board finds that the Veteran has not offered any rational explanation as to why he did not report his right shoulder and hip problems in service, at the time of his original claim for VA compensation in October 1969 or, at the very least, when he was examined by VA in May 1970.  Although the Veteran indicated that he was reluctant to file any claims with VA at the time of service discharge, and did so only at the urging of a clerk at the separation center, this does not explain why he would not have reported what he now claims to have been chronic right shoulder and hip problems.  Similarly, his assertion that he did not need to file a claim with VA because he had "blue chip" medical coverage during his 33 years of employment subsequent to service, does not explain the absence of any complaints, treatment or abnormalities referable to any right shoulder problems until nearly 32 years after service, and the complete absence of any reported hip problems until the filing of this claim in 2004.  

Under the circumstances, the Board finds that the Veteran's assertions of a right shoulder and right hip injury in service is not supported by any credible evidence and is of limited probative weight.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

In any event, given the absence of any pertinent complaints, abnormalities, or diagnosis for any related problems in service or until nearly 32 years after service, and no competent evidence that any current right shoulder or right hip disability is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims of service connection for a right shoulder and right hip disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a right hip disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


